Citation Nr: 0028523	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected prostate cancer.

2.  Entitlement to an increased rating for residuals of 
prostate cancer, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

At the time the appellant filed his Notice of Disagreement 
in March 1999, the appellant claimed entitlement to an 
increased rating for his service connected post-traumatic 
stress disorder.  In the Appellant's Brief submitted by the 
accredited representative in December 1999, the 
representative claimed that the appellant was entitled to 
special monthly compensation for loss of use of a creative 
organ (impotency) as contemplated by the provisions of 
38 C.F.R. § 3.350(a)(1) (1999).  Although in the July 1998 
proposed reduction, it was indicated that special monthly 
compensation had been granted for loss of use of a creative 
organ, this does not appear to be the case according to the 
rating decisions of record.  There is no indication in the 
record that the RO has had an opportunity to act upon these 
claims.  The Board refers the issues to the RO to take 
appropriate action with respect to them, as the Board does 
not have jurisdiction over these claims.  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during 
the claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  The 
appellant should be informed of any determination by 
separate letter that includes notification of appellate 
rights.  38 C.F.R. § 3.103 (1999).  If there is any intent 
to appeal, there is an obligation to file a notice of 
disagreement and a substantive appeal after the issuance of 
the statement of the case.  38 C.F.R. § 20.200 (1999).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).  
Entitlement to a total rating based on individual 
unemployability has previously been established.



FINDINGS OF FACT

1.  A May 1997 rating decision granted a temporary 100 
percent evaluation for prostate cancer, from May 1, 1997.

2.  The February 1999 rating decision reduced the evaluation 
for prostate cancer to 60 percent, from May 1, 1999.

3.  A VA examination conducted in January 1998, and a private 
medical examination in August 1998 showed no reoccurrence or 
metastasis of prostate cancer.

4.  Evidence disclosing material improvement of the 
appellant's prostate cancer disability under the ordinary 
conditions of life was shown on VA examination in January 6, 
1998 and on private examination in August 1998.

5.  The appellant's status post prostate cancer is manifested 
by urinary incontinence requiring the wearing of absorbent 
materials that must be changed more than 4 times a day and 
impotence.


CONCLUSIONS OF LAW

1. The criteria for the restoration of a 100 percent 
evaluation for prostate cancer have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 3.343, 
4.13, 4.115a, 4.115b, Diagnostic Code 7528 (1999).

2.  A separate 20 percent evaluation for impotence secondary 
to service connected prostate cancer is warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.115b, Diagnostic Code 7522 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1997 rating decision, the RO granted service 
connection for prostate cancer.  A 100 percent evaluation was 
assigned during active malignancy or antineoplastic therapy.  
The appellant was advised that six months following 
completion of treatment, residual disability would be 
determined by findings from a VA examination conducted at 
that time.  38 C.F.R. § 3.105(e); 4.115b; Diagnostic Code 
7528 (1999).  Thus, the assigned 100 percent evaluation was 
not considered permanent and was subject to a future VA 
review examination.  Special monthly compensation was 
assigned pursuant to 38 C.F.R. § 3.350(i) for prostate cancer 
rated at 100 percent and additional service connected 
disabilities independently ratable at 60 percent involving 
different anatomical segments or bodily systems.

The appellant underwent a radical prostatectomy in July 1997.  
A VA examination was conducted in January 1998.  In July 
1998, the RO proposed a reduction in the evaluation for 
residuals of prostate cancer to 60 percent.  Special monthly 
compensation pursuant to 38 C.F.R. § 3.350(i) would be 
discontinued once the 100 percent evaluation for prostate 
cancer was no longer in effect.

The appellant testified at an RO hearing conducted in 
September 1998.  This appeal stems from a February 1999 
rating decision that reduced his evaluation for prostate 
cancer to 60 percent and also discontinued special monthly 
compensation based on 38 C.F.R. § 3.350(i).

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that he has voiding and erectile dysfunction residuals of his 
service connected prostate cancer that merit a higher 
evaluation than currently assigned.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  A VA examination was conducted in January 1998.  A 
hearing was held before the RO in September 1998 and a 
transcript has been associated with the claims folder.  All 
duties owed under 38 C.F.R. § 3.103 (1999) were met at the 
time of the hearing.  Identified treatment records from 
private and VA Medical Center sources have been obtained and 
associated with the claims folder.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Malignant neoplasms of the genitourinary system are assigned 
a 100 percent evaluation.  Following cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedures, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) (1999).  If there has been no local reoccurrence 
or metastasis, the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 
(1999).  

The Board notes as an initial matter that the RO has complied 
with the procedural due process requirements of 38 C.F.R. 
§ 3.105(e) (1999).  A rating decision that proposed the 
reduction in the evaluation setting forth all material facts 
and reasons was prepared in July 1998.  The appellant was 
notified and afforded the opportunity to present additional 
evidence that compensation payments should be continued at 
the 100 percent level at the time of his hearing before the 
RO in September 1998.  

The Board believes that based on the language of Diagnostic 
Code 7528, that this is a rating reduction case in the first 
instance.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); 
Rossiello v. Principi, 3 Vet. App. 430, 433 (1992).  We are 
aware that the Court has suggested in a similar case that the 
Board is required to rate the post-cancer residuals after the 
statutorily prescribed period and that therefore this may not 
be a reduction issue but an increased rating issue.  Bennett 
v. Brown, 10 Vet. App. 178, 183 (1997).  Therefore, we have 
examined this issue on a dual basis.

A total disability rating that is not based on 
hospitalization, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
the disorder.  Examination reports showing material 
improvement must be evaluated in conjunction with all of the 
facts of the record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, or whether the 
symptoms have been brought under control by prolonged rest, 
or following a regimen which precludes work.  38 C.F.R. 
§ 3.343 (1999).

The appellant underwent a prostate biopsy in February 1997 
after he exhibited an increased prostate-specific antigen 
test of 11.4 and cancer was revealed on ultrasound.  Biopsy 
results indicated moderately differentiated prostatic 
adenocarcinoma.  He underwent radical retropubic 
prostatectomy on July 15, 1997.  A post-surgical pathology 
report indicated no metastasis.

A VA examination was conducted in January 1998.  Subsequent 
to the prostatectomy, the appellant reported urinary 
incontinence and impotence.  Examination of the abdomen 
revealed a well healed suprapubic surgical scar.  No 
tenderness was noted in the area of the scar.  There was no 
abdominal tenderness or mass.  The prostatic bed was 
unremarkable on rectal examination.  Prostate-specific 
antigen was 0.1.  Diagnoses were: carcinoma of the prostate, 
status post radical prostatectomy; urinary incontinence 
secondary to radical prostatectomy; sexual impotence 
secondary to radical prostatectomy; and mild anemia of 
uncertain etiology.

A private medical evaluation conducted in August 1998 
reported that the appellant had been seen for erectile 
dysfunction.  He also complained of urinary incontinence for 
which he was taking medication and had noted improvement.  He 
did exercises but was bothered by leakage with stress 
activities.  On examination his bladder was non-distended and 
non-tender.  The penis was normal without fibrosis or plaque.  
Testicles were descended bilaterally.  There was no stress 
leakage noted on cough or valsalva.  Digital rectal 
examination revealed normal tone, absent prostate and no mass 
in the region of the surgery.  Trial injection therapy for 
impotence was attempted.  A medication was injected into his 
penis which resulted in 50 percent rigidity and tumescence, 
but this did not last more than 10 minutes.  This suggested a 
possible venous leak.  A history of prostate cancer and mild 
stress leakage were indicated.  

The appellant testified before the RO in September 1998.  He 
described his current problems.  He had leakage.  A lot of 
times he wanted to use the bathroom, but the stream would not 
come.  His incontinence had not gotten any better at all.  He 
had to wear Pampers and sometime had to change them 3 or 4 
times a day.  He was on medication for when he felt like he 
had to urinate but it would not come.  When he does have to 
go he has to rush.  He slept with pads on his bed, and 
sometimes woke to find he had wet himself.  He wakes up 2 or 
3 times a night to urinate.  He had to go often during the 
day.  The exercises for this have not really seemed to help.  
He got urinary tract infections.  He could not achieve an 
erection and has tried drugs and injection.  He got monthly 
shots for pain, but that was for chronic pain that went back 
to when he got out of the military in 1969.  This was a 
hardship on him and his family.

Restoration

The evidence supports a finding that there has been no local 
reoccurrence or metastasis.  The Board has considered all of 
the evidence of record and concludes that post-surgical 
examinations have shown material improvement in the disorder.  
Prostate cancer was present at the time the 100 percent 
evaluation was assigned.  Post-surgical assessments are in 
agreement that there is no evidence of local recurrence or 
metastasis, therefore the reduction was warranted in this 
case.

Increased Rating

The Board has considered whether the appellant's disability 
warrants an evaluation higher than 60 percent.  Evaluation of 
prostate cancer under Diagnostic Code 7528 directs that the 
Board must rate this disability as for renal or voiding 
dysfunction, whichever predominates.  Clinical findings as 
well as the appellant's testimony do not substantiate renal 
dysfunction for this veteran.  The appellant's voiding 
dysfunction is clearly the predominant residual symptom of 
his prostatectomy.

The schedule for rating disabilities of the genitourinary 
system directs rating voiding dysfunctions for the particular 
condition as urine leakage, frequency, or obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent material which must be changed more than 
4 times per day warrants a 60 percent evaluation.  This is 
the maximum evaluation assignable for any genitourinary 
system disability that results in a voiding dysfunction.  A 
higher evaluation is not available for urinary frequency or 
obstructed voiding, and the evidence indicates that urine 
leakage is the predominant symptom of the appellant's voiding 
dysfunction.  A higher evaluation is not available for a 
voiding dysfunction.  The Board has considered whether a 
higher evaluation is available under another Diagnostic Code, 
but as previously noted, the evidence does not substantiate 
evaluation for renal dysfunction in this case.  An evaluation 
higher that 60 percent is unavailable.  In cases such as 
this, where the law is dispositive, the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Special monthly compensation was assigned pursuant to 
38 C.F.R. § 3.350(i) for prostate cancer rated at 100 percent 
and additional service connected disabilities independently 
ratable at 60 percent involving different anatomical segments 
or bodily systems.  In light of the fact that the 100 percent 
evaluation for prostate cancer has not been restored, special 
monthly compensation based on a 100 percent evaluation may 
not be restored.  Sabonis, 6 Vet. App. at 426.

The Board notes that the VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. 
§ 4.25 (1999).  In this case the appellant has loss of 
erectile function due to his prostate surgery.  Although the 
loss of erectile power is a post-operative residual of 
prostate surgery, rather than deformity of the penis, the 
Board finds that the appellant's disability is most 
appropriately rated by analogy under 38 C.F.R. § 4.115b; 
Diagnostic Code 7522 (1999), given the anatomical 
localization, symptomatology and functional impairment 
evident in this case.  38 C.F.R. § 4.20 (1999).  Diagnostic 
Code 7522, only provides for a 20 percent evaluation for 
deformity of the penis with loss of erectile power.  
Therefore, a separate rating of 20 percent is warranted under 
Diagnostic Code 7522.


ORDER

Restoration of a 100 percent evaluation for prostate cancer 
is denied.  A separate 20 percent evaluation for impotence 
secondary to service connected prostate cancer is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



